      Case 1:16-cv-01318-GBD-BCM Document 828 Filed 06/11/20 Page 1 of 1




                                              ATTORNEYS AT LAW                                                         6/11/20

  230 Park Avenue, 21st Floor | New York, NY 10169 | Telephone: 212.682.8811 | www.dunnington.com | SBlaustein@dunnington.com




                                                                    June 8, 2020
VIA ECF
Hon. Barbara Moses
United States District Court
Southern District of New York
500 Pearl St. Courtroom 20A
New York, New York 10007

        Re:       Joint Stock Company “Channel One Russia Worldwide,” et al. v. Infomir, LLC
                  et al. 16-cv-01318 (GBD) (BCM)

Dear Judge Moses,

         We represent Plaintiff Broadcasters in this action. We write pursuant to Rule 1.B of Your
Honor’s Individual Practices to request that the Court stay its Order entered on May 15, 2020
requiring payment of monies within thirty (30) days pending decision of the objections filed with
the Hon. George B. Daniels on May 29, 2020 and the entry of a final order. (ECF 822, 823). As
the filing of objections does not provide for an automatic stay, we are addressing this matter to
Your Honor by letter application and are prepared to brief the issue should the Court direct. See
e.g. Suk Joon Ryu v. Hope Bancorp, Inc., No. 18 CIV. 1236 (JSR), 2018 WL 5619953, at *1
(S.D.N.Y. Sept. 14, 2018) (staying payments pending consideration of objections). We have
advised counsel for Defendant Infomir, LLC of this application and they have not consented.
                                                                    Respectfully submitted,

                                                                    s/Samuel A. Blaustein



       Application GRANTED. Payment is stayed pending
       decision by the District Judge or further order of this
       Court.



       ____________________________
       Barbara Moses, U.S.M.J.
       June 11, 2020
